DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 3/1/2021 has been entered and made of record.
Acknowledgment 
Claims 1-19, amended on 3/1/2021, are acknowledged by the examiner.  
Claim 20, canceled on 3/1/2021, is acknowledged by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, 15, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  
Regarding the Double Patenting rejection, since the Applicant has not file a terminal disclaimer, the Examiner suggests that the Double Patenting rejection is kept on hold until allowable subject matters are reached. 
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 3/1/2021 addresses the issue.  As a result the 35 U.S.C. 112(b) rejection is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a navigation unit, a power unit, a motor control unit, a controller unit, and a radio module in claims 7-14. 
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112

The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include the following claim limitation “play prerecorded audio stored on the drone”.  It is noted that paragraph 10 of the specification indicates that “play preselected audio stored on drone” [page 11 of the specification].  However, the “prerecorded audio” has different meaning than the “preselected audio”. Hence the claim limitation “prerecorded audio” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  An amendment which replaces the “prerecorded audio” with the “preselected audio” would address this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
             This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9, 11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US Patent Application Publication 2016/0370800 A1), (“Chau”), .

Regarding claim 1, Chau meets the claim limitations, as follows:
A security system ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), comprising: a security system ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]); a drone (i.e. a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; and a drone base ((i.e. a drone base) [Chau: para. 0106]; (i.e. an origin, such as a UA base) [Chau: para. 0062; Fig. 2A]; (i.e. a control system/server/gateway) [Chau: para. 0027; Figs. 2A, 6A]) configured to communicate with the drone (i.e. a control system/server/gateway communicates with a UA client) [Chau: para. 0027; Figs. 2A, 6A] and automatically dispatch the drone (i.e. In some embodiments the mission, including the destination 210, may be preplanned and downloaded or uploaded to the UA 100. For example, the mission  may be planned by a device, such as the server 240 or other server. The UA 100 may be dispatched from the UA base 250 to fly autonomously to the destination 210) [Chau: para. 0064- Note: Chau discloses that the drone can be automatically dispatched according to the preplanned conditions without manual control]; (i.e. The UA 100 may establish and maintain communication with the server 240, such as while the UA 100 is at the UA base 250 to facilitate the dispatch of the UA 100 to the destination 210) [Chau: para. 0063; Fig. 2A-2C])  in response to a location of an event ((i.e. the UA 100a may receive condition information from the control system, such as the server 240. For example, the UA 100a may receive information from the sensors that corresponds to a transition condition 221 from among conditions 223 that may be associated with the transition condition event 220. The conditions 223 may include, but are not limited to, weather and/or visibility, time of day, level of air traffic, pilot handoff (pilot rest, etc.), link quality, specific mission requirements, current location, flight stage (e.g., landing, takeoff, approach, etc.), and so on) [Chau: para. 0070]; (i.e. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210]) [Chau: para. 0062]; (i.e. A UA may be configured to fly to a location or destination) [Chau: para. 0037]; (i.e. the UA 100 may be programmed with the coordinates of its destination) [Chau: para. 0062]; (i.e. the drone destination) [Chau: para. 0035]) in the security system ((i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]) and play prerecorded audio stored on the drone at the location of the event and where the drone returns to the drone base when a predetermine power level is detected.
Chau does not explicitly disclose the following claim limitations (Emphasis added).
A security system, comprising: a security system; a drone; and a drone base configured to communicate with the drone and automatically dispatch the drone in response to a location of an event in the security system and play prerecorded audio stored on the drone at the location of the event and where the drone returns to the drone base when a predetermine power level is detected.  

a drone base (i.e. a drone base station) [Fox: col. 3, line 57] configured to communicate with the drone (i.e. There is additionally provided on or at the drone 80 one or more communications systems including, for example, a transceiver for receiving flight path navigation commands, e.g., from ground or other airborne equipment, and/or for transmitting data obtained from sensors 125a, 125b, etc. to ground or other airborne equipment) [Fox: col. 3, line 24-31] and automatically dispatch the drone in response to a location of an event (i.e. The actual location that the drone is dispatched to is selected either by the user or automatically) [Fox: col. 9, line 21-22] in the security system and play prerecorded audio stored on the drone at the location of the event (i.e. In one embodiment, the drone 80 is equipped with a media recording/playback device 180 configured to record and store an audio, video, A/V or any other format message from an individual, e.g., for storage in an on-board memory storage system 190. In one embodiment, a message may be provided in advance for storage in the memory 190 and for playback from the device 180. In one embodiment, at a destination location of an emergency rescue authority/entity, the UAV is further configured to contemporaneously playback a stored recorded message) [Fox: col. 4, line 4-13] and where the drone returns to the drone base when a predetermine power level is detected.  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau with Fox to program the system to automatically dispatch the drone to a location of an event and play a pre-recorded audio at the event location.  
Therefore, the combination of Chau with Fox will enable the UAV to provide related information to the appropriate people at the event location [Fox: col. 4, line 4-16]. 
explicitly disclose the following claim limitations (Emphasis added).
a drone base configured to communicate with the drone and automatically dispatch the drone in response to a location of an event in the security system and play prerecorded audio stored on the drone at the location of the event and where the drone returns to the drone base when a predetermine power level is detected.  
However, in the same field of endeavor Shaw further discloses the deficient claim limitations as follows:
where the drone returns to the drone base when a predetermine power level is detected ((i.e. As an example, where the first drone indicates that a battery level is low, and the second drone indicates normal operation and proximity to the first drone, the catalog information can be updated accordingly and can then be leveraged to adapt the mesh comprising the first and second drones to, for example, minimize power consumption of the first drone, substitute a third drone for the first drone to allow the first
drone to return to a drone base for charging, share a drone with another mesh to accomplish the mission of the first mesh, etc) [Shaw: col. 23, line 11-21]; (i.e. As an example, where the third drone is at 10% remaining battery life, the disclosed subject matter can facilitate adding the fifth drone to the second mesh to relieve the fourth drone, which can then, for example, return to a drone base to charge the depleted battery) [Shaw: col. 4, line 1-5])
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau and Fox with Shaw to program the drone to return to the drone base when the drone power reaches a certain level.  
Therefore, the combination of Chau and Fox with Shaw will enable the drone to be recharged at the drone base [Shaw: col. 4, line 1-5; col. 23, line 11-21]. 

Regarding claim 2, Chau meets the claim limitations as set forth in claim 1.Chau further meets the claim limitations, as follows:
The security system of claim 1 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where the drone operates within a geo fenced area (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055].

Regarding claim 3, Chau meets the claim limitations as set forth in claim 1.Chau further meets the claim limitations, as follows:
The security system of claim 1 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where the drone has at least one camera that is facing the location of the event as the drone approaches the event ((i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the UA 100 may provide a series of camera views from a series of on-board cameras) [Chau: para. 0089]; (i.e. As illustrated in FIG. 1B, in some embodiments, the landing skids 105 of the UA 100 may be provided with landing sensors 155. With reference to FIGS. 1A-1B, the landing sensors 155 may be optical sensors, radio sensors, camera sensors, or other sensors) [Chau: para. 0041; Figs. 1A-1D – Note: As it is showed in the Fri. 1D, the bottom of the drone has a camera 140.  In addition, two sensors 155 can also be cameras.  It is clear from this illustration that the drone can capture image and video under its flight path]; (i.e. the processor of the control system module may receive the UA flight video data feed) [Chau: para. 0133]; (i.e. the processor of the control system module may continue to receive the UA flight video data feed from the UA client) [Chau: para. 0136]; (i.e. the control system module 340 may collect the multiple camera feeds) [Chau: para. 0089]; (i.e. the processor may facilitate the UA client module in relaying the flight video data feed to the control system module) [Chau: para. 0110; Fig. 4C, 5A, 5B, 6B]).

Regarding claim 4, Chau meets the claim limitations as set forth in claim 1.Chau further meets the claim limitations, as follows:
The security system of claim 1 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where manual control is asserted over the drone once the drone is at the location of the event (i.e. The server may use the wireless communication device 170 to communicate with the UA 100 when the UA 100 is in or near the restricted area, or send coordinates of the restricted area to the UA 100 through a data connection established with the UA 100 (e.g., through a cellular data connection maintained by the UA 100 with a cellular network). In such cases, the presence of the UA 100 in a restricted area or required flight through the restricted area may be included as one of the conditions for which piloted flight is necessitated. For example, the operator of the UA 100 may decide that the conditions of the restricted area, such as an airport with active flight operations, may necessitate a pilot for the UA 100. In other examples, the operator of the restricted area may, as a condition of entry into the restricted area, require piloted flight for the UA 100) [Chau: para. 0055].

Regarding claim 5, Chau meets the claim limitations as set forth in claim 3.Chau further meets the claim limitations, as follows:
The security system of claim 3 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where the drone transmits at least a video with the least one camera from the location of the event ((i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras) [Chau: para. 0089]; (i.e. the processor may facilitate the UA client module in relaying the flight video data feed to the control system module) [Chau: para. 0110; Figs. 2A, 5A-5C, 6A]; (i.e. the processor of the control system module may continue to receive the UA flight video data feed from the UA client in block 631) [Chau: para. 0139; Fig. 5A-5C, 6A; Fig. 1D]) to a location associated with a traditional alarm system ((i.e. a drone base) [Chau: para. 0106]; (i.e. an origin, such as a UA base) [Chau: para. 0062; Fig. 2A]; (i.e. a control system/server/gateway communicates with a UA client) [Chau: para. 0027; Figs. 2A, 6A]; (i.e. the processor of the control system module may continue to receive the UA flight video data feed from the UA client in block 631) [Chau: para. 0139; Fig. 5A-5C, 6A; Fig. 1D];  (i.e. In response to receiving the video data message 405, the control system module 340 through the server 240 may transmit a message 451 relaying the video data feed to the pilot display module 333) [Chau: para. 0100]).

Regarding claim 6, Chau meets the claim limitations as set forth in claim 1.Chau further meets the claim limitations, as follows:
The security system of claim 1 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where a smart device receives the at least one audio (i.e. the
mobile computing device may have a conventional microphone 715a for receiving voice or other audio) [Chau: para. 0142].

Regarding claim 7, Chau meets the claim limitations, as follows:
A drone security system with a drone ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), comprising:a memory (i.e. The processor 120 may include or be coupled to a memory unit 121) [Chau: para. 0044]; a navigation unit (i.e. The processor 120 may include or be coupled to a memory unit 121 and a navigation unit 125) [Chau: para. 0044]; a radio module (i.e. the control unit 110 may include a processor 120, a radio module 130, and a power module 150) [Chau: para. 0043]; a motor control unit (i.e. The processor 120 may be coupled to a motor control unit 123 that is configured to manage the motors that drive the rotors 101) [Chau: para. 0045]; a camera (i.e. The pilot control 267 may include additional controls such as buttons, sliders, or other controls that may operate additional UA systems such as cameras, package release mechanisms, or other systems) [Chau: para. 0087]; a power unit (i.e. a battery ( e.g., power module 150 in FIG. 1D) of the UA 100) [Chau: para. 0041] adapted to connect the drone (i.e.  landing sensors 155 may be adapted to provide the additional ability to charge a battery ( e.g., power module 150 in FIG. 1D) of the UA 100 when the UA 100 is positioned on a suitable landing pad, such as through charging connectors) [Chau: para. 0041] to a drone base ((i.e. the processor may facilitate the UA control module in controlling the flight of the UA back to a drone base) [Chau: para. 0106]; (i.e.  landing sensors 155 may be adapted to provide the additional ability to charge a battery ( e.g., power module 150 in FIG. 1D) of the UA 100 when the UA 100 is positioned on a suitable landing pad, such as through charging connectors) [Chau: para. 0041]);a microphone (i.e. the processor 702 may be coupled to a touch screen controller 704, radio communication elements, speakers and microphones, and an internal memory 706) [Chau: para. 0139]; a speaker (i.e. the processor 702 may be coupled to a touch screen controller 704, radio communication elements, speakers and microphones, and an internal memory 706) [Chau: para. 0139]; and a controller unit (i.e. The control system may be an external facing server/device with which pilot stations, UAs, and potential controller stations can connect, such as through a dedicated network or the Internet) [Chau: para. 0036] coupled to a processor (i.e. the control unit 110 may include a processor 120, a radio module 130, and a power module 150.) [Chau: para. 0043; Fig. 1D], the speaker (i.e. the processor 702 may be coupled to a touch screen controller 704, radio communication elements, speakers and microphones, and an internal memory 706) [Chau: para. 0139], the microphone (i.e. the processor 702 may be coupled to a touch screen controller 704, radio communication elements, speakers and microphones, and an internal memory 706) [Chau: para. 0139], the power unit (i.e. e landing sensors 155 may be adapted to provide the additional ability to charge a battery ( e.g., power module 150 in FIG. 1D) of the UA 100 when the UA 100 is positioned on a suitable landing pad, such as through charging connectors) [Chau: para. 0041], the radio module (i.e. the control unit 110 may include a processor 120, a radio module 130, and a power module 150.) [Chau: para. 0043], the navigation unit (i.e. The processor 120 may include or be coupled to a memory unit 121 and a navigation unit 125) [Chau: para. 0044], where the controller unit receives a predetermined flight path via the radio module ((i.e. In some embodiments the mission, including the destination 210, may be preplanned and downloaded or uploaded to the UA 100. For example, the mission may be planned by a human or may be planned by a device, such as the server 240 or other server) [Chau: para. 0064]; (i.e. In additional or alternative embodiments, the UA base 250 may be any predetermined or designated starting point for a transit by the UA 100 (e.g., including a previous "destination"). The UA base 250 may also be a predetermined or designated area to which the UA 100 may be configured to return. The coordinates of the destination 210 may be provided to the UA 100 by a server 240 (e.g., wireless communication device 170). In some embodiments, the UA 100 may be programmed with the coordinates of its destination 210, such as when the UA 100 is assigned for a mission or while the UA 100 is in flight. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210) [Chau: para. 0062]; (i.e. The control system may be an external facing server/device with which pilot stations, UAs, and potential controller stations can connect, such as through a dedicated network or the Internet. The control system may be responsible for selecting and connecting pilots/pilot stations to UAs that require a live pilot based on various conditions. The control system may further route or facilitate the routing of data, messages, etc., between the UA and the pilot station, may facilitate the authentication of pilot stations and UAs, and so on. The control system may provide data such as updated flight plans, weather, temporary flight restrictions, traffic alerts, etc. to the pilot such as at the time of offering or assigning the mission to the pilot.) [Chau: para. 0036]) and executes the predetermined flight path at a predetermined time ((i.e. In some embodiments the mission, including the destination 210, may be preplanned and downloaded or uploaded to the UA 100. For example, the mission may be planned by a human or may be planned by a device, such as the server 240 or other server) [Chau: para. 0064]; (i.e. The UA 100 may proceed according to the planned route) [Chau: para. 0064]; (i.e. the processor may determine whether the UA is configured for autonomous fight. In response to determining that the UA is configured for autonomous flight (i.e., determination block 511 ="Yes"), the processor may facilitate the UA client module to conduct autonomous flight (e.g., by sending the appropriate flight control data/commands to the UA) in block 513. Alternatively, the processor may conduct autonomous flight and the UA client module may monitor the autonomous flight and update the control system module) [Chau: para. 0103; Figs. 5A-5C];  (i.e. The UA 100 may use GNSS signals from GNSS satellites (or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]; (i.e. In additional or alternative embodiments, the UA base 250 may be any predetermined or designated starting point for a transit by the UA 100 (e.g., including a previous "destination"). The UA base 250 may also be a predetermined or designated area to which the UA 100 may be configured to return. The coordinates of the destination 210 may be provided to the UA 100 by a server 240 (e.g., wireless communication device 170). In some embodiments, the UA 100 may be programmed with the coordinates of its destination 210, such as when the UA 100 is assigned for a mission or while the UA 100 is in flight. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210) [Chau: para. 0062]; (i.e. The control system may provide data such as updated flight plans, weather, temporary flight restrictions, traffic alerts, etc. to the pilot such as at the time of offering or assigning the mission to the pilot.) [Chau: para. 0036]; (i.e. The UA 100 may use GNSS signals from GNSS satellites ( or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]), where the drone changes its flight path in response to the camera detecting movement ((i.e. During autonomous flight, the UA 100 may make adjustments to the route. As will be described in greater detail, the various conditions and/or changes in the conditions may give rise to the need) [Chau: para. 0064]; (i.e. an accelerometer 728, which senses movement, vibration, and other aspects of the device through the ability to detect multi-directional values of and changes in acceleration) [Chau: para. 0144]; (i.e. when conditions have changed) [Chau: para. 0114]) or a heat signature (i.e. The UA 100a may determine that a transition condition event 220 has occurred based on monitored conditions and/or conditions received from the server 240. For example, the UA 100a may determine that an event that requires a transition from autonomous flight to piloted flight. When a transition condition event 220 is detected, the UA 100a may transition to piloted flight shown as UA 100b. The transition condition event 220, may be (but not limited to) a weather event, a mission event, a flight system event (e.g., malfunction), etc. Other examples of transition conditions events may include, but are not limited to, a geographic condition (e.g., approaching a mountain), a visibility condition (e.g., fog), a UA mechanical condition (e.g., engine/motor failure), a UA instrument condition (e.g., loss of altimeter), a communication link quality condition (e.g., creating control/feedback latency), a mission requirement condition, an emergency condition (e.g., fire), a triggering request from the server 240 or other device, and so on.) [Chau: para. 0039 – Note: Fire is a heat signature] and where the drone returns automatically to the drone base when a predetermined power level is detected; and a video image of the detected movement ((i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture) [Chau: para. 0039]; (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds) [Chau: para. 0089; Fig. 1D]) or heat signature (i.e. The UA 100a may determine that a transition condition event 220 has occurred based on monitored conditions and/or conditions received from the server 240. For example, the UA 100a may determine that an event that requires a transition from autonomous flight to piloted flight. When a transition condition event 220 is detected, the UA 100a may transition to piloted flight shown as UA 100b. The transition condition event 220, may be (but not limited to) a weather event, a mission event, a flight system event (e.g., malfunction), etc. Other examples of transition conditions events may include, but are not limited to, a geographic condition (e.g., approaching a mountain), a visibility condition (e.g., fog), a UA mechanical condition (e.g., engine/motor failure), a UA instrument condition (e.g., loss of altimeter), a communication link quality condition (e.g., creating control/feedback latency), a mission requirement condition, an emergency condition (e.g., fire), a triggering request from the server 240 or other device, and so on.) [Chau: para. 0039 – Note: Fire is a heat signature] captured by the camera ((i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture) [Chau: para. 0039]; (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds) [Chau: para. 0089; Fig. 1D]) transmitted by the radio module ((i.e. Communication between the radio module 130 and the wireless communication device 170 may transition to a short-range communication link (e.g., Wi-Fi, Bluetooth, and/or the like) when the UA 100 moves closer to the wireless communication device 170) [Chau: para. 0054; Figs. 2A-3D]; (i.e. In block 537, the processor may facilitate the UA client module in relaying the flight video data feed to the control system module.) [Chau: para. 0110; Figs. 4C; 5A-B]; (i.e. the UA client module 310 may transmit the flight control feedback data to the pilot station by sending video data messages 405 and instrument data messages 407) [Chau: para. 0100]) to a traditional alarm system ((i.e. flight control feedback data may include one of: a UA flight instrument data feed; and a UA flight video data feed) [Chau: para. 0010; Figs. 4C, 5A-B] (i.e. UA Client Module receives flight control feedback from UA (e.g., instrument data, video data, etc.)) [Chau: Box 535; Fig. 5B]; (i.e. UA Client Module relays flight video data to Control System Module) [Chau: Box 537; Fig. 5B]).  
Chau does not explicitly disclose the following claim limitations (Emphasis added).
A drone security system with a drone, comprising: a memory; a navigation unit; a radio module; a motor control unit; a camera; a power unit adapted to connect the drone to a drone base; a microphone; a speaker; and a controller unit coupled to a processor, the speaker, the microphone, the power unit, the radio module, the navigation unit, where the controller unit receives a predetermined flight path via the radio module and executes the predetermined flight path at a predetermined time, where the drone changes its flight path in response to the camera detecting movement or a heat signature and where the drone returns automatically to the drone base when a predetermined power level is detected; and a video image of the detected movement or heat signature captured by the camera transmitted by the radio module to a traditional alarm system.  
However, in the same field of endeavor Shaw further discloses the deficient claim limitations as follows:
where the drone returns automatically to the drone base when a predetermined power level is detected ((i.e. As an example, where the first drone indicates that a battery level is low, and the second drone indicates normal operation and proximity to the first drone, the catalog information can be updated accordingly and can then be leveraged to adapt the mesh comprising the first and second drones to, for example, minimize power consumption of the first drone, substitute a third drone for the first drone to allow the first
drone to return to a drone base for charging, share a drone with another mesh to accomplish the mission of the first mesh, etc) [Shaw: col. 23, line 11-21]; (i.e. As an example, where the third drone is at 10% remaining battery life, the disclosed subject matter can facilitate adding the fifth drone to the second mesh to relieve the fourth drone, which can then, for example, return to a drone base to charge the depleted battery) [Shaw: col. 4, line 1-5])
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau with Shaw to program the drone to return to the drone base when the drone power reaches a certain level.  
Therefore, the combination of Chau with Shaw will enable the drone to be recharged at the drone base [Shaw: col. 4, line 1-5; col. 23, line 11-21]. 
Moreover, in the same field of endeavor Fox also discloses additional information about the detection of the “heat signature” as follows:
heat signature (i.e. the UAV 80 is equipped with components 85 including one or more sensor devices 125a, 125b, e.g., an altimeter, or computer vision equipment, etc. A sensor 125a, 125 b may be configured to detect a situation requiring a need to rescue the individual at a current location. Example sensor devices include, but are not limited to: a heat/temperature sensor) [Fox: col. 3, line 14-20; Figs. 1-2]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau and Shaw with Fox to install heat camera sensor in the UAV system.  
Therefore, the combination of Chau with Shaw and Fox will enable the UAV to provide related heat information to the appropriate people such as the rescue team [Fox: col. 3, line 11-16]. 

Regarding claim 8, Chau meets the claim limitations as set forth in claim 7.Chau further meets the claim limitations, as follows:
The drone security system with the drone of claim 7 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), where the radio module sends an alert if an event at a location occurs while following the predetermined flight path ((i.e. The UA 100 may proceed according to the planned route) [Chau: para. 0064]; (i.e. The UA 100 may be dispatched from the UA base 250 to fly autonomously to the destination 210) [Chau: para. 0064];  (i.e. The UA 100 may establish and maintain communication with the server 240, such as while the UA 100 is at the UA base 250 to facilitate the dispatch of the UA 100 to the destination 210) [Chau: para. 0063; Fig. 2A-2C]; (i.e. the UA base 250 may be any predetermined or designated starting point for a transit by the UA 100 (e.g., including a previous "destination"). The UA base 250 may also be a predetermined or designated area to which the UA 100 may be configured to return. The coordinates of the destination 210 may be provided to the UA 100 by a server 240 (e.g., wireless communication device 170). In some embodiments, the UA 100 may be programmed with the coordinates of its destination 210, such as when the UA 100 is assigned for a mission or while the UA 100 is in flight. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210) [Chau: para. 0062]; (i.e. The UA 100 may use GNSS signals from GNSS satellites ( or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]; (i.e. If the processor 120 of the UA 100a determines that the navigation unit 125 and other UA systems are not functioning, corrective action may be taken. For example, in the event that the UA 100a loses contact with the GNSS satellites 235, and the UA 100a has no other way to determine location, the UA 100a may issue an alert to the server 240 and land) [Chau: para. 0055]; (i.e. defining the planned flight path of the UA 100) [Chau: para. 0065]).
Regarding claim 9, Chau meets the claim limitations as set forth in claim 8.Chau further meets the claim limitations, as follows:
The drone security system with the drone of claim 8 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), where the event results in the drone waiting at the location for manual control for a predetermined time period ((i.e. The server may use the wireless communication device 170 to communicate with the UA 100 when the UA 100 is in or near the restricted area, or send coordinates of the restricted area to the UA 100 through a data connection established with the UA 100 (e.g., through a cellular data connection maintained by the UA 100 with a cellular network). In such cases, the presence of the UA 100 in a restricted area or required flight through the restricted area may be included as one of the conditions for which piloted flight is necessitated. For example, the operator of the UA 100 may decide that the conditions of the restricted area, such as an airport with active flight operations, may necessitate a pilot for the UA 100. In other examples, the operator of the restricted area may, as a condition of entry into the restricted area, require piloted flight for the UA 100) [Chau: para. 0055]; (i.e. In an embodiment method, selecting a pilot station for providing pilot controlled flight of the UA based on the pilot criteria may include selecting one or more pilot candidates to pilot the UA based on the pilot criteria, and transmitting a message to the one or more pilot candidates offering a mission to pilot the UA to the one or more pilot candidates) [Chau: para. 0006]; (i.e. In the event only one pilot station accepts the mission, the processor of the control system module may select the accepting pilot station or may wait to receive more acceptances up to a designated time. As described, mission offers may be sent with an expiration time period) [Chau: para. 0130]; (i.e. despite the accepting pilots/pilot station modules meeting the basic pilot criteria, the processor of the control system module may wait for the most highly qualified pilots/pilot station modules to accept before making a selection) [Chau: para. 0033]; (i.e. the processor of the pilot station module may wait for confirmation of the mission) [Chau: para. 0117; Fig. 5C]).

Regarding claim 11, Chau meets the claim limitations as set forth in claim 8.Chau further meets the claim limitations, as follows:
The drone security system with the drone of claim 8 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), where a microphone ((i.e. microphone) [Chau: para. 0139]; (i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras) [Chau: para. 0089]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039] – Note: Video cameras also include built-in microphones)  (i.e. a conventional microphone 715a for receiving voice or other audio) [Chau: para. 0142] and transmits it via the radio module ((i.e. The server 240 may include a radio module 2430 (also referred to as a "radio frequency (RF) module") for communicating with UAs via wireless communications. The radio module 2430 may be configured to transmit and receive (e.g., via antenna 2431) communication signals for exchanging data and control commands with the UA 100 or other wireless communication nodes. While FIG. 1E illustrates the radio module 2430 as a component within the server 240, the radio module 2430 may be a separate component coupled to the server 240 via a network or cable (not shown), such as a radio positioned on a building or transmission tower) [Chau: para. 0060]; (i.e. The processor 120 may use the radio module 130 to conduct wireless communications with a variety of wireless communication devices 170 such as a beacon, a server, smartphone, tablet, or other remote device with which the UA 100 may be in communication. In various embodiments, the processor 120 may establish communication with a control system, such as a gateway / server / central node to facilitate operations, including the offering of missions to pilots and the relay of commands and control feedback once a pilot is selected. A bi-directional wireless communication link 132 may be established between transmit/receive antenna 131 of the radio module 130 and transmit/receive antenna 171 of the wireless communication device 170. For example, in some embodiments, the wireless communication device 170 may be an access node for a control system as described herein.) [Chau: para. 0051].

Regarding claim 14, Chau meets the claim limitations as set forth in claim 8.Chau further meets the claim limitations, as follows:
The drone security system with the drone of claim 8 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), where the drone returns to a drone base (i.e. the processor may determine that a particular destination location, which may include a return to a base station) [Chau: para. 0106] in response to the power unit needing to be recharged.
Chau and Fox do not explicitly disclose the following claim limitations (Emphasis added).
The drone security system with the drone of claim 8, where the drone returns to a drone base in response to the power unit needing to be recharged.
However, in the same field of endeavor Shaw further discloses the claim limitations and the deficient claim limitations, as follows:
where the drone returns to a drone base in response to the power unit needing to be recharged ((i.e. As an example, where the first drone indicates that a battery level is low, and the second drone indicates normal operation and proximity to the first drone, the catalog information can be updated accordingly and can then be leveraged to adapt the mesh comprising the first and second drones to, for example, minimize power consumption of the first drone, substitute a third drone for the first drone to allow the first
drone to return to a drone base for charging, share a drone with another mesh to accomplish the mission of the first mesh, etc) [Shaw: col. 23, line 11-21]; (i.e. As an example, where the third drone is at 10% remaining battery life, the disclosed subject matter can facilitate adding the fifth drone to the second mesh to relieve the fourth drone, which can then, for example, return to a drone base to charge the depleted battery) [Shaw: col. 4, line 1-5])
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau and Fox with Shaw to program the drone to return to the drone base when the drone power reaches a certain level.  
Therefore, the combination of Chau and Fox with Shaw will enable the drone to be recharged at the drone base [Shaw: col. 4, line 1-5; col. 23, line 11-21]. 

Regarding claim 15, Chau meets the claim limitations, as follows:
A drone security system method ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), comprising:
configuring a drone base ((i.e. a drone base) [Chau: para. 0106]; (i.e. an origin, such as a UA base) [Chau: para. 0062; Fig. 2A]; (i.e. a control system/server/gateway) [Chau: para. 0027; Figs. 2A, 6A]) with location information associated with a traditional alarm system (i.e. The transition condition event 220, may be (but not limited to) a weather event, a mission event, a flight system event (e.g., malfunction), etc. Other examples of transition conditions events may include, but are not limited to, a geographic condition (e.g., approaching a mountain), a visibility condition (e.g., fog), ..., a mission requirement condition, an emergency condition (e.g., fire), a triggering request from the server 240 or other device, and so on) [Chau: para. 0068]; defining for a drone at least one flight path ((i.e. defining the planned flight path of the UA 100) [Chau: para. 0065]; (i.e. The UA 100 may be dispatched from the UA base 250 to fly autonomously to the destination 210) [Chau: para. 0064];  (i.e. In some embodiments the mission, including the destination 210, may be preplanned and downloaded or uploaded to the UA 100. For example, the mission may be planned by a human or may be planned by a device, such as the server 240 or other server) [Chau: para. 0064]; (i.e. The UA 100 may establish and maintain communication with the server 240, such as while the UA 100 is at the UA base 250 to facilitate the dispatch of the UA 100 to the destination 210) [Chau: para. 0063; Fig. 2A-2C]; (i.e. the UA base 250 may be any predetermined or designated starting point for a transit by the UA 100 (e.g., including a previous "destination"). The UA base 250 may also be a predetermined or designated area to which the UA 100 may be configured to return. The coordinates of the destination 210 may be provided to the UA 100 by a server 240 (e.g., wireless communication device 170). In some embodiments, the UA 100 may be programmed with the coordinates of its destination 210, such as when the UA 100 is assigned for a mission or while the UA 100 is in flight. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210) [Chau: para. 0062]) with one or more check points along the flight path ((i.e. The UA 100 may establish multiple wireless connections simultaneously, such as the wireless connection 232 and additionally or alternatively, a wireless connection with a wireless access point or access points along the route) [Chau: para. 0063]; (i.e. The UA 100 may use GNSS signals from GNSS satellites (or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]; (i.e. The UA 100 may use GNSS signals from GNSS satellites ( or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]); sending (i.e. dispatch) [Chau: para. 0063] the drone from the drone base along the defined flight path ((i.e. The UA 100 may proceed according to the planned route) [Chau: para. 0064]; (i.e. In some embodiments the mission, including the destination 210, may be preplanned and downloaded or uploaded to the UA 100. For example, the mission may be planned by a human or may be planned by a device, such as the server 240 or other server) [Chau: para. 0064]; (i.e. The UA 100 may establish and maintain communication with the server 240, such as while the UA 100 is at the UA base 250 to facilitate the dispatch of the UA 100 to the destination 210) [Chau: para. 0063]; (i.e. the UA 100 may proceed in autonomous flight ( e.g., continuing its original route or loitering)) [Chau: para. 0099]; (i.e. a drone base) [Chau: para. 0106]; (i.e. an origin, such as a UA base) [Chau: para. 0062; Fig. 2A]; (i.e. In some embodiments the mission, including the destination 210, may be preplanned and downloaded or uploaded to the UA 100. For example, the mission  may be planned by a device, such as the server 240 or other server. The UA 100 may be dispatched from the UA base 250 to fly autonomously to the destination 210) [Chau: para. 0064];  (i.e. The UA 100 may establish and maintain communication with the server 240, such as while the UA 100 is at the UA base 250 to facilitate the dispatch of the UA 100 to the destination 210) [Chau: para. 0063; Fig. 2A-2C]; (i.e. the UA 100a may receive condition information from the control system, such as the server 240. For example, the UA 100a may receive information from the sensors that corresponds to a transition condition 221 from among conditions 223 that may be associated with the transition condition event 220. The conditions 223 may include, but are not limited to, weather and/or visibility, time of day, level of air traffic, pilot handoff (pilot rest, etc.), link quality, specific mission requirements, current location, flight stage (e.g., landing, takeoff, approach, etc.), and so on) [Chau: para. 0070]); automatically rerouting the drone (i.e. autonomous flight of the UA 100) [Chau: para. 0095]  to a location ((i.e. Alternatively or additionally the destination 210 may be substituted for a mission that involves performing an operation or operations and returning the UA base 250) [Chau: para. 0064]; (i.e. the UA 100 may be controlled in flight (e.g., autonomously or pilot controlled) as the UA 100 progresses toward a destination or otherwise travels.) [Chau: para. 0046]; (i.e. In additional or alternative embodiments, the UA base 250 may be any predetermined or designated starting point for a transit by the UA 100 (e.g., including a previous "destination"). The UA base 250 may also be a predetermined or designated area to which the UA 100 may be configured to return. The coordinates of the destination 210 may be provided to the UA 100 by a server 240 (e.g., wireless communication device 170). In some embodiments, the UA 100 may be programmed with the coordinates of its destination 210, such as when the UA 100 is assigned for a mission or while the UA 100 is in flight. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210) [Chau: para. 0062 – Note: Chau discloses that the UAV can be automatically flight to a destination based on the programmed information]) associated with the traditional alarm system in response to the drone base receiving notification from the traditional alarm system ((i.e. providing emergency alerts to the UA) [Chau: para. 0138]; (i.e. In various embodiments, the condition may include one or more of: a weather condition; a geographic condition; a visibility condition; a UA mechanical condition; a UA instrument condition; a communication link quality condition; a mission requirement condition; a UA type; a UA characteristic; and an emergency condition) [Chau: para. 0006]; (i.e. Alternatively or additionally, the UA 100 may autonomously determine the route to the destination 210, and/or the mission route, based on various constraints, such as ground safety considerations, altitude restrictions, obstacles ( e.g., buildings, mountains, towers, etc.), weather conditions, retrievability considerations, efficiencies (e.g., most fuel efficient route, shortest distances to travel), and the need to avoid restricted areas. During autonomous flight, the UA 100 may make adjustments to the route.) [Chau: para. 0064]); 
transmitting (i.e. The UA 100 may transmit flight control feedback, which may include instrument data, image data, and/or other data by transmitting a message 403 (or messages) to the UA client module 310. The messages 417 and 403 may continue to be exchanged during autonomous flight of the UA 100) [Chau: para. 0095] from a radio module located on the drone ((i.e. An example of a control unit 110 for a UA, such as the UA 100, suitable for use with various embodiments is illustrated in FIG. 1D. With reference to FIGS. 1A-1D, the control unit 110 may include a processor 120, a radio module 130, and a power module 150) [Chau: para. 0043; Figs. 1A-1D; Note: Fig. 1D shows that the radio module 130 is included in the control unit 110 and it is in the UAV]; (i.e. The UA 100 may transmit flight control feedback, which may include instrument data, image data, and/or other data by transmitting a message 403 (or messages) to the UA client module 310. The messages 417 and 403 may continue to be exchanged during autonomous flight of the UA 100) [Chau: para. 0095];generating audio ((i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds to the pilot display module 333, such as based on a selection or request made by the pilot 265) [Chau: para. 0089]; (i.e. the processor may facilitate the UA client module in relaying the flight video data feed to the control system module) [Chau: para. 0110; Fig. 4C, 5A, 5B, 6B]; (i.e. the processor of the control system module may receive the UA flight video data feed) [Chau: para. 0133] – Note: Video data includes audio data ) from a microphone located on the drone ((i.e. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras) [Chau: para. 0089]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039] – Note: It is noted that video cameras include built-in microphones; (i.e. microphone 715a for receiving voice or other audio) [Chau: para. 0142] (i.e. computing device 800 may also include various sensors coupled to the processor 801, such as a camera 822, a microphone or microphones 823, and an accelerometer 824) [Chau: para. 0145]) that transmits the audio via a radio module (i.e. The processor 120 may use the radio module 130 to conduct wireless communications with a variety of wireless communication devices 170 such as a beacon, a server, smartphone, tablet, or other remote device with which the UA 100 may be in communication. In various embodiments, the processor 120 may establish communication with a control system, such as a gateway/server/central node to facilitate operations, including the offering of missions to pilots and the relay of commands and control feedback once a pilot is selected. A bi-directional wireless communication link 132 may be established between transmit/receive antenna 131 of the radio module 130 and transmit/receive antenna 171 of the wireless communication device 170.) [Chau: para. 0051] to storage located at the location associated with the traditional alarm system ((i.e. The server 240 may include a radio module 2430 (also referred to as a "radio frequency (RF) module") for communicating with UAs via wireless communications. The radio module 2430 may be configured to transmit and receive (e.g., via antenna 2431) communication signals for exchanging data and control commands with the UA 100 or other wireless communication nodes. While FIG. 1E illustrates the radio module 2430 as a component within the server 240, the radio module 2430 may be a separate component coupled to the server 240 via a network or cable (not shown), such as a radio positioned on a building or transmission tower) [Chau: para. 0060]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039; Fig. 1D]; (i.e. the UA 100a may receive information from the sensors that corresponds to a transition condition 221 from among conditions 223 that may be associated with the transition condition event 220. The conditions 223 may include, but are not limited to, weather and/or visibility, time of day, level of air traffic, pilot handoff (pilot rest, etc.), link quality, specific mission requirements, current location, flight stage (e.g., landing, takeoff, approach, etc.), and so on) [Chau: para. 0070]; (i.e. In various embodiments, the condition may include one or more of: a weather condition; a geographic condition; a visibility condition; a UA mechanical condition; a UA instrument condition; a communication link quality condition; a mission requirement condition; a UA type; a UA characteristic; and an emergency condition) [Chau: para. 0006]); activating at least one speaker on the drone to enable audio (i.e. include speakers 714 for providing audio outputs) [Chau: para. 0143] received from a location associated with the traditional alarm system to be played through the at least one speaker on the drone; and returning the drone to the drone base when a predetermined power level is detected.
Chau, Fox, and Shaw do not explicitly disclose the following claim limitations (Emphasis added).
A drone security system method, comprising: configuring a drone base with location information associated with a traditional alarm system; defining for a drone at least one flight path with one or more check points along the flight path; sending the drone from the drone base along the defined flight path; automatically rerouting the drone to a location associated with the traditional alarm system in response to the drone base receiving notification from the traditional alarm system; 
transmitting from a radio module located on the drone;generating audio from a microphone located on the drone that transmits the audio via a radio module to storage located at the location associated with the traditional alarm system; activating at least one speaker on the drone to enable audio received from a location associated with the traditional alarm system to be played through the at least one speaker on the drone; and returning the drone to the drone base when a predetermined power level is detected. 
However, in the same field of endeavor Fox further discloses the claim limitations and the deficient claim limitations, as follows:
activating at least one speaker on the drone to enable audio received from a location associated with the traditional alarm system to be played through the at least one speaker on the drone (i.e. In one embodiment, the drone 80 is equipped with a media recording/playback device 180 configured to record and store an audio, video, A/V or any other format message from an individual, e.g., for storage in an on-board memory storage system 190. In one embodiment, a message may be provided in advance for storage in the memory 190 and for playback from the device 180. In one embodiment, at a destination location of an emergency rescue authority/entity, the UAV is further configured to contemporaneously playback a stored recorded message) [Fox: col. 4, line 4-13];  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau with Fox to program the system to automatically dispatch the drone to a location of an event and play a pre-recorded audio at the event location.  
Therefore, the combination of Chau with Fox will enable the UAV to provide related information to the appropriate people at the event location [Fox: col. 4, line 4-16]. 
Chau and Fox do not explicitly disclose the following claim limitations (Emphasis added).
returning the drone to the drone base when a predetermined power level is detected.  
However, in the same field of endeavor Shaw further discloses the deficient claim limitations as follows:
returning the drone to the drone base when a predetermined power level is detected ((i.e. As an example, where the first drone indicates that a battery level is low, and the second drone indicates normal operation and proximity to the first drone, the catalog information can be updated accordingly and can then be leveraged to adapt the mesh comprising the first and second drones to, for example, minimize power consumption of the first drone, substitute a third drone for the first drone to allow the first
drone to return to a drone base for charging, share a drone with another mesh to accomplish the mission of the first mesh, etc) [Shaw: col. 23, line 11-21]; (i.e. As an example, where the third drone is at 10% remaining battery life, the disclosed subject matter can facilitate adding the fifth drone to the second mesh to relieve the fourth drone, which can then, for example, return to a drone base to charge the depleted battery) [Shaw: col. 4, line 1-5])
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau and Fox with Shaw to program the drone to return to the drone base when the drone power reaches a certain level.  
Therefore, the combination of Chau and Fox with Shaw will enable the drone to be recharged at the drone base [Shaw: col. 4, line 1-5; col. 23, line 11-21]. 

Regarding claim 16, Chau meets the claim limitations as set forth in claim 15.Chau further meets the claim limitations, as follows:
The drone security system method of claim 15 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where sending the drone further includes sending the drone at a predetermined time along the defined flight path ((i.e. In some embodiments the mission, including the destination 210, may be preplanned and downloaded or uploaded to the UA 100. For example, the mission may be planned by a human or may be planned by a device, such as the server 240 or other server) [Chau: para. 0064]; (i.e. The UA 100 may be dispatched from the UA base 250 to fly autonomously to the destination 210) [Chau: para. 0064];  (i.e. The UA 100 may establish and maintain communication with the server 240, such as while the UA 100 is at the UA base 250 to facilitate the dispatch of the UA 100 to the destination 210) [Chau: para. 0063; Fig. 2A-2C]; (i.e. the UA base 250 may be any predetermined or designated starting point for a transit by the UA 100 (e.g., including a previous "destination"). The UA base 250 may also be a predetermined or designated area to which the UA 100 may be configured to return. The coordinates of the destination 210 may be provided to the UA 100 by a server 240 (e.g., wireless communication device 170). In some embodiments, the UA 100 may be programmed with the coordinates of its destination 210, such as when the UA 100 is assigned for a mission or while the UA 100 is in flight. In some embodiments, the destination 210 may be coordinates of a loiter location where the UA 100 may proceed to and/or maintain monitoring or other operations within the area of the destination 210) [Chau: para. 0062]; (i.e. a particular mission time) [Chau: para. 0092]; (i.e. The period of time may depend on the urgency of the mission requirement. In some situations, such as when the urgency of the mission is high, the period of time may be relatively short such as minutes or hours. In some situations, such as when the urgency is low or when the mission planning time horizon is long, the period of time may be relatively long such as days, weeks, months, or longer) [Chau: para. 0114]).

Regarding claim 17, Chau meets the claim limitations as set forth in claim 15.Chau further meets the claim limitations, as follows:
The drone security system method of claim 15 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where the drone security system includes limiting the operation of the drone operates within a geo fenced area (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area. The server may use the wireless communication device 170 to communicate with the UA 100 when the UA 100 is in or near the restricted area, or send coordinates of the restricted area to the UA 100 through a data connection established with the UA 100 (e.g., through a cellular data connection maintained by the UA 100 with a cellular network). In such cases, the presence of the UA 100 in a restricted area or required flight through the restricted area may be included as one of the conditions for which piloted flight is necessitated. For example, the operator of the UA 100 may decide that the conditions of the restricted area, such as an airport with active flight operations, may necessitate a pilot for the UA 100. In other examples, the operator of the restricted area may, as a condition of entry into the restricted area, require piloted flight for the UA 100) [Chau: para. 0055].

Regarding claim 19, Chau meets the claim limitations as set forth in claim 15.Chau further meets the claim limitations, as follows:
The drone security system method of claim 15 ((i.e. a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]), where the drone security system includes asserting manual control over the drone once the drone at the location (i.e. The server may use the wireless communication device 170 to communicate with the UA 100 when the UA 100 is in or near the restricted area, or send coordinates of the restricted area to the UA 100 through a data connection established with the UA 100 (e.g., through a cellular data connection maintained by the UA 100 with a cellular network). In such cases, the presence of the UA 100 in a restricted area or required flight through the restricted area may be included as one of the conditions for which piloted flight is necessitated. For example, the operator of the UA 100 may decide that the conditions of the restricted area, such as an airport with active flight operations, may necessitate a pilot for the UA 100. In other examples, the operator of the restricted area may, as a condition of entry into the restricted area, require piloted flight for the UA 100) [Chau: para. 0055] 

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US Patent Application Publication 2016/0370800 A1), (“Chau”), , in view of Fox (US Patent 9,915,945 B2), (“Fox”), in view of Shaw (US Patent 10,470,241 B2), .
Regarding claim 10, Chau meets the claim limitations as set forth in claim 9.Chau further meets the claim limitations, as follows:
The security system with the drone of claim 9 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), the camera is directed towards a check point along the predetermined path as the drone approaches that check point  ((i.e. The UA 100 may proceed according to the planned route) [Chau: para. 0064]; (i.e. The UA 100 may use GNSS signals from GNSS satellites (or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]; (i.e. The UA 100 may establish multiple wireless connections simultaneously, such as the wireless connection 232 and additionally or alternatively, a wireless connection with a wireless access point or access points along the route) [Chau: para. 0063]; (i.e. The UA 100 may use GNSS signals from GNSS satellites ( or any other suitable method) to determine progress toward the destination 210, current position with regard to the mission plan or flight plan, including progress towards waypoints defining the planned flight path of the UA 100) [Chau: para. 0065]).
Chau, Fox, and Shaw do not explicitly disclose the following claim limitations (Emphasis added).
The security system with the drone of claim 9, the camera is directed towards a check point along the predetermined path as the drone approaches that check point. 
However, in the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
the camera is directed towards a check point along the predetermined path as the drone approaches that check point (i.e. As will be described ( e.g., with respect to FIG. 1), the UAV can capture images at least partly in response to one or more triggers being satisfied. In this specification, satisfaction of a trigger can be determined from a present location of the UAV, an upcoming location of the UAV, a present time, or one or more circumstances being satisfied, and so on. For instance, the UAV can determine, from information describing a flight plan, that at a particular set of location coordinates (e.g., longitude, latitude, and/or altitude) the UAV is to capture an image, or that between two location coordinates the UAV is to capture images periodically (e.g., periodically in time, such as every 30 seconds, or in terms of distance traveled, such as every 100 linear feet). Additionally, the UAV can receive (e.g., from a user device in communication with the UAV,) an instruction indicating that the UAV is to capture an image (e.g., a manual trigger that a user of the user device requests)) [Li: para. 0017].

Therefore, the combination of Chau, Fox, and Shaw with Li will enable the cameras on the drone for automatically or manually capturing images and video of the check points along the fight path to fulfill the objective of the video surveillance mission.

Regarding claim 18, Chau and Chen meet the claim limitations as set forth in claim 15.Chau further meets the claim limitations, as follows:
The drone security system method of claim 15 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), where the drone security system includes directing a camera on the drone at the location as the drone approaches the location ((i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. In various embodiments, the quality of the pilot display module 333 may be driven primarily by the quality of the image capturing capability of the UA 100. In some embodiments, the UA 100 may provide a series of camera views from a series of on-board cameras. In such embodiments, the pilot display module 333 may select a particular view that best suits the needs of the pilot 265. In some embodiments, the control system module 340 may collect the multiple camera feeds and provide one of the feeds to the pilot display module 333, such as based on a selection or request made by the pilot 265. In other embodiments, control system module 340 may provide all of the camera feeds to the pilot display module 333 and the pilot may have access to all or a subset of the camera feeds. The pilot display module 333 may also be configured to enable the pilot 265 to perform a local zoom. In some embodiments, the pilot controls 267 may allow the pilot 265 to control a zoom of the onboard cameras) [Chau: para. 0089]).
Chau, Fox, and Shaw do not explicitly disclose the following claim limitations (Emphasis added).
The drone security system method of claim 15, where the drone security system includes directing a camera on the drone at the location as the drone approaches the location.
However, in the same field of endeavor Li further discloses the claim limitations and the deficient claim limitations, as follows:
where the drone security system includes directing a camera on the drone at the location as the drone approaches the location (i.e. As will be described ( e.g., with respect to FIG. 1), the UAV can capture images at least partly in response to one or more triggers being satisfied. In this specification, satisfaction of a trigger can be determined from a present location of the UAV, an upcoming location of the UAV, a present time, or one or more circumstances being satisfied, and so on. For instance, the UAV can determine, from information describing a flight plan, that at a particular set of location coordinates (e.g., longitude, latitude, and/or altitude) the UAV is to capture an image, or that between two location coordinates the UAV is to capture images periodically ( e.g., periodically in time, such as every 30 seconds, or in terms of distance traveled, such as every 100 linear feet). Additionally, the UAV can receive (e.g., from a user device in communication with the UAV,) an instruction indicating that the UAV is to capture an image (e.g., a manual trigger that a user of the user device requests).) [Li: para. 0017].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau, Fox, and Shaw with Li to program the system, which allows a remote user to control the system, including the cameras on the drone.  
Therefore, the combination of Chau, Fox, and Shaw with Li will enable the cameras on the drone for automatically or manually capturing images and video at a particular location along the fight path to fulfill the objective of the video surveillance mission.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chau (US Patent Application Publication 2016/0370800 A1), (“Chau”), in view of Fox (US Patent 9,915,945 B2), (“Fox”), in view of Shaw (US Patent 10,470,241 B2), (“Shaw”), in view of Tran et al. (US Patent Application Publication 2017/0219676 A1), (“Tran”).
Regarding claim 12, Chau meets the claim limitations as set forth in claim 1.Chau further meets the claim limitations, as follows:
The drone  security system with the drone of claim 1 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), where the radio module transmits (i.e. The processor 120 may use the radio module 130 to conduct wireless communications with a variety of wireless communication devices 170 such as a beacon, a server, smartphone, tablet, or other remote device with which the UA 100 may be in communication. In various embodiments, the processor 120 may establish communication with a control system, such as a gateway/server/central node to facilitate operations, including the offering of missions to pilots and the relay of commands and control feedback once a pilot is selected. A bi-directional wireless communication link 132 may be established between transmit/receive antenna 131 of the radio module 130 and transmit/receive antenna 171 of the wireless communication device 170. For example, in some embodiments, the wireless communication device 170 may be an access node for a control system as described herein.) [Chau: para. 0051] the video image to a digital video recorder (DVR).
explicitly disclose the following claim limitations (Emphasis added).
The drone security system with the drone of claim 1, where the radio module transmits the video image to a digital video recorder (DVR).
However, in the same field of endeavor Tran further discloses the claim limitations and the deficient claim limitations, as follows:
where the radio module transmits the video image to a digital video recorder (DVR) (i.e. Network is one embodiment of a network that is configured to support wireless communication between network components. In the illustrated embodiment, the network includes wireless devices such as unauthorized drones llA, authorized drone l1B and wireless device phone l1B, wireless access points 12A-C, and a wired network 13. Wireless devices 11 may be any type of suitable device that communicate over wireless networks. Devices 11 may be airborne drones, road-driven drones, smart cars, robots, cameras with audio recording capabilities, moving or stationary vehicles with surveillance capabilities such as cameras / microphones, or moveable platforms in general. Devices 11 may also, for example, include desktop personal computers, laptops, workstations, net tops, mobile phones, personal data assistants, tablet devices, music players, I/0 devices such as monitors, televisions, touch screens, digital cameras, scanners, video recorders, video players, etc.) [Tran: para. 0032-0033; Fig. 1A].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau with Tran to program the system, which allows the radio module to store the captured images and videos in a digital video recorder.  
Therefore, the combination of Chau with Tran will enable an authorized personnel to review the stored images and videos at an appropriate times to make appropriate decisions based on the captured information. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chau (US Patent Application Publication 2016/0370800 A1), (“Chau”), in view of Fox (US Patent 9,915,945 B2), (“Fox”), in view of Shaw (US Patent 10,470,241 B2), (“Shaw”), in view of Joao et al. (US Patent Application Publication 2014/0354402 A1), (“Joao”).
Regarding claim 13, Chau meets the claim limitations as set forth in claim 8.Chau further meets the claim limitations, as follows:
The drone security system with the drone of claim 8 ((i.e. Various embodiments involve a system and method for selecting an appropriate pilot to take control of a drone, unmanned aerial vehicle (UAV), or an unmanned aircraft, which may be referred to hereinafter interchangeably as a "UA.") [Chau: para. 0033]; (i.e. the UA 100 may be equipped for weather sounding, video surveillance and image capture, agricultural spraying, or other missions) [Chau: para. 0039]; (i.e. the wireless communication device 170 may be associated with an area in which UA operations are prohibited or restricted, referred to generally as a "restricted area." For example, the wireless communication device 170 may be a beacon device that emits a navigation signal identifying or indicating the restricted area. As another example, the wireless communication device 170 may be wireless access point or cellular network base station coupled to a server associated with the restricted area) [Chau: para. 0055]), where a second camera is activated in response to receiving a signal via the radio module (i.e. The processor 120 may use the radio module 130 to conduct wireless communications with a variety of wireless communication devices 170 such as a beacon, a server, smartphone, tablet, or other remote device with which the UA 100 may be in communication. In various embodiments, the processor 120 may establish communication with a control system, such as a gateway /server/ central node to facilitate operations, including the offering of missions to pilots and the relay of commands and control feedback once a pilot is selected. A bi-directional wireless communication link 132 may be established between transmit/receive antenna 131 of the radio module 130 and transmit/receive antenna 171 of the wireless communication device 170. For example, in some embodiments, the wireless communication device 170 may be an access node for a control system as described herein.) [Chau: para. 0051].
Chau does not explicitly disclose the following claim limitations (Emphasis added).
The drone security system with the drone of claim 8, where a second camera is activated in response to receiving a signal via the radio module.
However, in the same field of endeavor Joao further discloses the claim limitations and the deficient claim limitations, as follows:
where a second camera is activated in response to receiving a signal via the radio module (i.e. the user, individual, person, authorized user, or authorized lead user, can utilize his or her communication device 60, or the communication device 60 in the vehicle, in order to activate any camera(s) or video recording device(s) and/or any microphone(s) or audio recording device(s) either on the vehicle interior and/or exterior) [Joao: para. 0650].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chau with Joao to program the system, which allows a remote user to control the system, including the cameras on the drone.  
Therefore, the combination of Chau with Joao will enable the user to active the cameras on the drone for capturing images and video at a particular location or time along the fight path to fulfill the objective of the video surveillance mission. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488